Title: From Thomas Jefferson to George Jefferson, 17 August 1806
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Monticello Aug. 17. 06
                        
                        Yours of the 11th. has been recieved, & the articles sent by the waggons also. I this day set out for
                            Bedford where I will endeavor to find out where my tobo. is lodged, and on my return send off my waggons to carry it to
                            Richmond. in the mean time your letters leave me somewhat at a loss as to the quantity recieved by you. in a former one
                            you mentioned the reciept of as much as would pay mr Lyle. this would be 16,000 lb or about 10. hhds. and in yours of
                            July 27. you mention 4. more arrived. according to this there should be about 10. hhds lodged by the way. I will thank
                            you to inform me by post what you have recieved particularly, that I may be enabled to instruct my waggoners precisely
                            what they will have to seek for. Accept affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    